DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 08/11/21. Claims 1, 3, 5, 7 and 9 have been amended. Claims 1-10 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the surface extending around the exposed portion being perpendicular to the exposed portion” as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0208483 to Tuohy et al. (hereinafter “Tuohy”) in view of LaMere (US 2010/0299979).
Regarding claim 1, Tuohy teaches an interchangeable patch hat apparatus comprising a hat body including a front portion, a back portion, a left portion, a right portion, and a top portion, the hat body having an outer surface and an inner surface (abstract; Fig. 2; para. [0027]), the front portion having a patch aperture extending from the outer surface through the inner surface (para. [0027]; Fig. 2, Fig. 4, Fig. 8, logo window 120 having perimeter 122); a patch having an outer face, an inner face, and a patch edge, the patch being dimensioned to be larger than the patch aperture (para. [0028]; Figs. 5, 6, 8, removable logo 130 having a front surface 134, rear surface 136, and body perimeter 140 that is “slightly oversized with respect to window perimeter 122”); and a plurality of engagement members (attachment mechanism 150; para. [0029]-[0030]) comprising a plurality of first engagement members coupled to the patch proximal the patch edge (Fig. 8, logo seals 156, coupled to patch 130 near perimeter 140; para. [0029]-[0030]) and a plurality of second engagement members coupled to the front portion of the hat body proximal the patch aperture (Fig. 8, window seals 154, coupled to hat at window perimeter 122; para. [0029]-[0030]), the first engagement members being selectively engageable with the second engagement members to couple the patch to the hat body and covering the patch aperture (para. [0029]-[0030]; Fig. 8, attachment mechanism 150 having logo seals 156 and window seals 154). Further, Tuohy teaches the outer face of the patch having an exposed portion conforming to the patch aperture (para. [0029]-[0030]; Figs. 5, 7-8, outer surface of patch 134 exposed by window 120) and an attachment border surrounding the exposed portion of the outer face being offset from the attachment border by a surface extending around the exposed portion (para. [0029]-[0030]; Figs. 5, 7-8, outer surface of patch 134 exposed by window 120 and the attachment boarder being the outer portion of patch that 
However, Tuohy fails to teach the surface extending around the exposed potion being perpendicular to the exposed portion.
LaMere teaches an interchangeable hat display with an exposed portion (display chamber: 238) and a surface extending around a border of the exposed portion (front and rear base 212, 234), wherein the exposed portion of the display extends perpendicular to the surface extending around the border (see figures 2C and 3).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hat display of Tuohy with the interchangeable display of LaMere, since the hat of Tuohy provided with an interchangeable patch that has an interchangeable display would provide an interchangeable system that allows interchangeability of items inside the display which would provide a interchangeable system in which the user can display different items as desired without having to buy additional patches. 

Regarding claim 2, Tuohy teaches the elements of claim 1 as detailed above. Tuohy further teaches the plurality of first engagement members being coupled to the outer face of the patch (Fig. 8, logo seals 156 on surface 134 of patch; para. [0029]-[0030]) and the plurality of second engagement members being coupled to the inner surface of the hat body (Fig. 8, window seals 154 coupled to inner surface of hat body 114;  para. [0029]-[0030]).

Regarding claim 3, Tuohy teaches the first engagement members being coupled to the attachment border (Figs. 5, 8, attachment mechanism 150 coupled to outer surface of patch at logo perimeter 140).

Regarding claim 4, Tuohy teaches the elements of claim 3 as detailed above. Tuohy further teaches the exposed portion being raised above the attachment border such that the exposed portion rests flush with the outer surface of the hat body when the first engagement members engage the second engagement members (para. [0029]-[0030]; Fig. 8, showing patch 130 engaging with window 120. Specification p. 4 ll. 25-30 states that “The exposed portion 42 may be raised above the attachment border 44 such that the exposed portion 42 rests flush with, or extends beyond, the outer surface of the hat body when the first engagement members 50 engage the second engagement members 52. The apparatus 10 thus appears to be of a traditional construction when the patch 34 is engaged with the hat body 12.” Likewise, Tuohy para. [0029] states that “With the insertion member 160 engaged with the sealing ridges 158a, 158b, the removable logo is sealingly attached and retained to the head portion 102 with the benefit that any observer can now see and recognize the logo symbol 130 without seeing the attachment mechanism 150… As such, baseball style cap 100 has the same appearance as baseball cap 50, but now with an ability to alter its appearance through the use of the removable logo 130.”).

Regarding claim 5, Tuohy teaches the elements of claim 1 as detailed above. Tuohy further teaches the patch aperture shape being ovular, obround, or rectangular (Fig. 2; para. [0027]).

Regarding claim 6, Tuohy teaches the elements of claim 1 as detailed above. Tuohy further teaches a hat bill coupled to a lower perimeter of the hat body (Fig. 2; para. [0027]).

Regarding claim 7, Tuohy teaches an interchangeable patch hat apparatus comprising a hat body including a front portion, a back portion, a left portion, a right portion, and a top portion, the hat body having an outer surface and an inner surface (abstract; Fig. 2; para. 
However, Tuohy fails to teach the surface extending around the exposed potion being perpendicular to the exposed portion.
LaMere teaches an interchangeable hat display with an exposed portion (display chamber: 238) and a surface extending around a border of the exposed portion (front and rear 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hat display of Tuohy with the interchangeable display of LaMere, since the hat of Tuohy provided with an interchangeable patch that has an interchangeable display would provide an interchangeable system that allows interchangeability of items inside the display which would provide a interchangeable system in which the user can display different items as desired without having to buy additional patches. 

Regarding claim 8, Tuohy teaches the elements of claim 7 as detailed above. Tuohy further teaches the exposed portion being raised above the attachment border such that the exposed portion rests flush with the outer surface of the hat body when the first engagement members engage the second engagement members (para. [0029]-[0030]; Fig. 8, showing patch 130 engaging with window 120. Specification p. 4 ll. 25-30 states that “The exposed portion 42 may be raised above the attachment border 44 such that the exposed portion 42 rests flush with, or extends beyond, the outer surface of the hat body when the first engagement members 50 engage the second engagement members 52. The apparatus 10 thus appears to be of a traditional construction when the patch 34 is engaged with the hat body 12.” Likewise, Tuohy para. [0029] states that “With the insertion member 160 engaged with the sealing ridges 158a, 158b, the removable logo is sealingly attached and retained to the head portion 102 with the benefit that any observer can now see and recognize the logo symbol 130 without seeing the attachment mechanism 150… As such, baseball style cap 100 has the same appearance as baseball cap 50, but now with an ability to alter its appearance through the use of the removable logo 130.”).

Regarding claim 9, Tuohy teaches the elements of claim 7 as detailed above. Tuohy further teaches the patch aperture shape being ovular, obround, or rectangular (Fig. 2; para. [0027]).

Regarding claim 10, Tuohy teaches the elements of claim 7 as detailed above. Tuohy further teaches a hat bill coupled to a lower perimeter of the hat body (Fig. 2; para. [0027]).

Response to Arguments
Applicant's arguments filed 08/05/21 have been fully considered but they are not persuasive.
Applicant remarks that Tuohy et al. fails to teach the surface extending around the exposed portion being perpendicular to the exposed portion as required by claims 1 and 7. 
Tuohy et al. teaches the surface extending around the exposed portion being downwardly angled with respect to the exposed portion. However, there is no mention of the downward angle being perpendicular to the exposed portion. The reference to LaMere has been brought into the rejection, as detailed above, to teach the surface extending around the exposed portion to be perpendicular to the exposed portion and offset from the attachment border.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Blanks, I (US 5,953,757) is of particular relevance to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732